Per Curiam:

The petition for a writ of certiorari herein is granted. It is ordered that the judgment of the Circuit Court of Appeals for the Second Circuit be, and it is hereby, vacated, and the cause is remanded to that court with directions to dismiss the appeal upon the ground that the judgment sought to be reviewed is joint and the record fails to disclose summons and severance. Hartford Accident & Indemnity Co. v. Bunn, 285 U. S. 169; Wagner Tug Boat Co. v. Meagher, 287 U. S. 657; Missouri State Life Ins. Co. v. Johnson, 288 U. S. 609; Texas Land & Cattle Co. v. Fort Worth, ante, p. 716. Solicitor General Biggs for the United States.